Citation Nr: 1640728	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  13-25 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)  Regional Office (RO)
 in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and G. S. 



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active duty service from March 1943 to October 1945.  He died in April 2011.  The appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2011 rating decision in which the RO, inter alia, denied the appellant's claim for service connection for the cause of the Veteran's death.  In September 2011, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2013 and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2013.

In April 2014, the appellant and her witness testified during a hearing before a Decision Review Officer (DRO) at the RO.  Also, in November 2015, the appellant and her witness testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  Transcripts of both hearings have been associated with the claims file.  

This matter was previously before the Board in January 2016 at which time it was remanded for additional development.  It is now returned to the Board. 

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

Also, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015). 

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the appellant when further action, on her part, is required.


REMAND

Unfortunately, the Board's review of the record reveals that further AOJ action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon the appellant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appellant generally asserts that the Veteran's death was caused by a service-connected disability.  Specifically, she has argued that the service-connected left kidney calyceal stone caused or aggravated his chronic kidney disease (end-stage).  

In support of her claim, the appellant submitted a February 2012 opinion from Dr. G. M. indicating that the Veteran's kidney failure contributed to his heart failure symptoms.  In January 2016, the Board determined that the opinion was not persuasive because it did not contain a stated rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).

The Board, in January 2016, also determined that a July 2014 VA examination 
report (reflecting an opinion that it was less likely than not that the Veteran's death was due to or the result of a chronic kidney condition that began in 1943) was inadequate as it had been based on an inaccurate factual premise, namely that his kidney stone was asymptomatic following service.  See Reonal v. Brown, 5 Vet. App. 460, 46 (1993) (an opinion based on an inaccurate factual premise has no probative value).   In addition, the examiner had not addressed the appellant's contentions that the Veteran's recurrent urinary tract infections were related to service, and that this condition ultimately contributed to his death. 

As such, the Board remanded the claim for additional development.  In pertinent part, the AOJ was directed to obtain an updated medical opinion from a VA physician as to whether a disability of service origin-specifically, a left kidney calyceal stone and/or recurrent urinary tract infections-caused or contributed substantially or materially to cause the Veteran's death.  The physician was also directed to consider and discuss the appellant's contentions that (a) the Veteran's left kidney calyceal stone caused or aggravated his chronic kidney disease (end stage), resulting in his death; and (b) the Veteran suffered from recurrent urinary tract infections that were related to service and that this disability caused or contributed to cause his death.

A VA examination report dated in July 2016 shows that a medical opinion was provided by a nurse practitioner instead of a physician , as clearly requested by the Board.  In order to ensure compliance with the Board's prior remand orders, the Board must remand the case again to obtain the requested opinions from a physician.  See Stegall, 11 Vet. App at 271.  Moreover, this opinion is also deemed inadequate because, once again, the opinion did not take into account the lay statements provided by the appellant as set forth above regarding onset and continuity of symptoms since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion); see also Stegall, 11 Vet. App at 271.

Additionally, in correspondence received in May 2016, the appellant's representative requested that the Veteran's service-connected PTSD be considered as singularly, or, in combination with the chronic kidney conditions, contributing to the Veteran's death.

In light of the foregoing, the Board finds that VA medical opinion by an appropriate physician addressing whether the Veteran's cause of death was related to service, to include his service-connected left kidney calyceal stone and/or PTSD, is warranted.  See 38 U.S.C.A. § 5103A(a)(1) (2015); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  

Prior to obtaining further medical opinion on this claim, to ensure that all due process requirements are met, the AOJ should give the appellant another opportunity to provide information and/or evidence pertinent to the claim on appeal (to include as regards private (non-VA) care of the Veteran), explaining that she has a full one-year period for response.   See 38 U.S.C.A. § 5103(b)(1 (West 2014)); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the appellant and her representative a letter requesting that the appellant provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the appellant furnish, or furnish appropriate (and, if necessary, updated) authorization to obtain pertinent, outstanding private records related to the Veteran's care.

Clearly explain to the appellant that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the appellant responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.   After completion of the above, and the receipt of any 
additional records, arrange to obtain from an appropriate VA physician a medical opinion addressing the relationship, if any between the Veteran's death and his military service.  

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the opinion must reflect full consideration of the Veteran's documented medical history and the appellant's assertions.

Following a review of all the relevant evidence and considering accepted medical principles, the reviewing
physician should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a disability of service origin-specifically, a left kidney calyceal stone, recurrent urinary tract infections; and/or PTSD (individually or in concert)-caused or contributed substantially or materially to cause the Veteran's death.
  
In addressing the above, the physician must consider and discuss the appellant's contentions that the Veteran's left kidney calyceal stone caused or aggravated his chronic kidney disease (end stage), resulting in his death.  The examiner must also consider and discuss the appellant's contentions that the Veteran suffered from recurrent urinary tract infections that were related to service and that this disability caused or contributed to cause his death.

Complete, clearly-stated rationale for all conclusions reached must be provided.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall, 11 Vet. App. at 271.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim for service connection for the cause of the Veteran's death in light of all pertinent evidence (to include all that associated with the claims file since the last adjudication), and legal authority.

6.  If the benefit sought on appeal remains denied, furnish to the appellant and her representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)).  



This REMAND must be afforded expeditious treatment.  The law requires that all 
claims remanded by the Board of Veterans' Appeals or by the United States Court  
of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).	

